DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 8 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest a method comprising: receiving, from a client, a 3D-printable digital model; receiving, from the client, a material choice for the 3D-printable digital model; sending a web-enabled display of the 3D-printable digital model to the client; receiving, from the client, a printing metric for a 3D printer; sending a list of 3D printing services, among a plurality of 3D printing services to which the 3D printing marketplace system has access, based at least in part on the material choice and the received printing metric; and receiving, from the client, a selection of a 3D printing service among the listed 3D printing services that is to print the displayed 3D-printable digital model.
Bodell et al. (US 8412588 B1) shows in Figures 3-4 and column 6 lines 10-29 a user interaction framework with model input tools for a 3D CAD model providing a user interface to update and edit a 3D printer model. Bodell do not include all the detailed combined limitations included in the claim including a receiving, from a client, a 3D-printable digital model; receiving, from the client, a material choice for the 3D-printable digital model; sending a web-enabled display of the 3D-printable digital model to the client; receiving, from the client, a printing metric for a 3D printer; sending a list of 3D printing services, among a plurality of 3D printing services to which the 3D printing marketplace system has access, based at least in part on the material choice and the received printing metric; and receiving, from the client, a selection of a 3D printing service among the listed 3D printing services that is to print the displayed 3D-printable digital model, therefore this claim is allowable.
Monden (US 2015/0070725 A1) shows in paragraphs [0062]-[0084] and Figures 7A, 14 and 15 show displaying to a user compatible printers based on the print job conditions in a priority order. Monden do not include all the detailed combined limitations included in the claim including a receiving, from a client, a 3D-printable digital model; receiving, from the client, a material choice for the 3D-printable digital model; sending a web-enabled display of the 3D-printable digital model to the client; receiving, from the client, a printing metric for a 3D printer; sending a list of 3D printing services, among a plurality of 3D printing services to which the 3D printing marketplace system has access, based at least in part on the material choice and the received printing metric; and receiving, from the client, a selection of a 3D printing service among the listed 3D printing services that is to print the displayed 3D-printable digital model, therefore this claim is allowable.
Rolleston (US 2012/0268772 A1) shows in Figure 2 paragraph [0038] sending a preview still image for a user to ascertain correctness of the submitted print job file. Rolleston do not include all the detailed combined limitations included in the claim including a receiving, from a client, a 3D-printable digital model; receiving, from the client, a material choice for the 3D-printable digital model; sending a web-enabled display of the 3D-printable digital model to the client; receiving, from the client, a printing metric for a 3D printer; sending a list of 3D printing services, among a plurality of 3D printing services to which the 3D printing marketplace system has access, based at least in part on the material choice and the received printing metric; and receiving, from the client, a selection of a 3D printing service among the listed 3D printing services that is to print the displayed 3D-printable digital model, therefore this claim is allowable.
Robar et al. (US 2019/0282832 A1) shows in paragraph [0041] and Figure 5 a user interface presenting a 3D virtual model prior to printing wherein the user can edit various settings and view the changes providing information on material cost, time to produce, dimensions and weight of the model before printing. Robar do not include all the detailed combined limitations included in the claim including a receiving, from a client, a 3D-printable digital model; receiving, from the client, a material choice for the 3D-printable digital model; sending a web-enabled display of the 3D-printable digital model to the client; receiving, from the client, a printing metric for a 3D printer; sending a list of 3D printing services, among a plurality of 3D printing services to which the 3D printing marketplace system has access, based at least in part on the material choice and the received printing metric; and receiving, from the client, a selection of a 3D printing service among the listed 3D printing services that is to print the displayed 3D-printable digital model, therefore this claim is allowable.
Subramanian (US 2009/0248632 A1) shows in paragraph [0014] a federated identity web service facilitating remote printing. Subramanian do not include all the detailed combined limitations included in the claim including a receiving, from a client, a 3D-printable digital model; receiving, from the client, a material choice for the 3D-printable digital model; sending a web-enabled display of the 3D-printable digital model to the client; receiving, from the client, a printing metric for a 3D printer; sending a list of 3D printing services, among a plurality of 3D printing services to which the 3D printing marketplace system has access, based at least in part on the material choice and the received printing metric; and receiving, from the client, a selection of a 3D printing service among the listed 3D printing services that is to print the displayed 3D-printable digital model, therefore this claim is allowable.
  
Claims 2-7, 9-14, 16-20 depend on allowable claims therefore are also allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675